242 S.W.3d 370 (2008)
Johnnie J. PEETE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67295.
Missouri Court of Appeals, Western District.
October 2, 2007.
Motion for Rehearing and/or Transfer Denied November 20, 2007.
Application for Transfer Denied January 22, 2008.
S. Kate Webber, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before HOWARD, C.J., and BRECKENRIDGE[1] and ELLIS, M.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 20, 2007.

Order
PER CURIAM.
Johnnie J. Peete appeals the motion court's denial of his request for a correction of his criminal conviction under Missouri Supreme Court Rule 29.15 (2007). A jury found Peete guilty of armed criminal action and murder in the second degree. We denied relief on direct appeal. He then sought post-conviction relief claiming that he was denied effective assistance of trial counsel. He argues that his trial counsel failed to call a key witness and failed to object to an improper character attack made by the State during closing arguments. After an evidentiary hearing, the motion court denied relief. We affirm the motion court's judgment. Rule 84.16(b).
NOTES
[1]  Breckenridge, J., was a member of this court at the time the case was argued and submitted. She was subsequently appointed a judge of the Supreme Court of Missouri but has been reassigned to this court as a special judge for the purpose of disposition of this case.